United States District Court
Northem District of California

\OOO\IQ\Lll-l>b~>!\)¢_-

NNNNN[\)NNN»-\v_¢~_a_»»-l»-ao-do_l--»_o
OC\IO\!J\-PUJN\_‘O\OO°\IO\L/I-PWN'-‘O

 

 

 

Yiis

MAY ~1 201§

UNITED sTATEs DISTRICT coURT CLE§£§YJ‘S$RU\¢T: count

\srn\cr oF cAuFoRN\A
NORTHERN DISTRICT OF CALIFORNIA‘.“ORTH D

INTHE MATTER OF C`J 1C9N0. 8 9 1 1 § MISC

Gilbert Ralph Geilim-Morales, bar number ()R])ER T() SHOW CAUSE RE J
\ SUSPENSION FROM MEMBERSHIP
1.17508 IN GOOD STANDING OF THE BAR
' OF THE COURT

 

TO: Gilbert Ralph Geilim-Morales, bar number 117508

The State Bar of Calif`omia has notified the United States District Court for the Northem District of
Califomia that, effective March 7, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Loca| Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule l]-7(b)(l). On or before June 5, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. lf you fail to tile a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule ll-7(b)(3). The Clerk shall close this tile on or atter June 5, 2019 absent further order of this
Court. -

IT IS SO ORDERED.

Dated: May 1, 2019

 

JAMES
United

 

Allr.))‘lze_v-di.s'c'ip//`/ze ()S("
rr'v. / /- 15

 

